November 188 1948


Hon9 J. G. Anderson
County Attorney
Freestcne County           R0:   Electfen of C*nrty At-
Fafrffrlda Texam                 torney wh8 rbtafnsllhP8
                                 Pfcrnsa to oractfcr law
                                 2fteP the p&ary   and
                                 bsforr the grnrral
                                 e184.?tf8&

          yw    l8tter state8 that Mre Blm8P MoVsy was a
candfdat,efor th8 offfca of County Attorney.fn the JdY
PPQEISZQ~
        eleetionu. At that time he waa not 2 lfcense~
att8rney. NO pr8trat a# to his elf Uilft     w2S rais8d.
!h n8V8Pth8188S rrceived  th8 !I8UfMf %WX. iklbs8qU8tlt
                                                      te
the prima& md bbf8r8 the gm8Paa ePe&tfon in N8V8mb8r,
h8 bseamc duly 1fCbll884,  lT.,WOrP
                                  8!.8&8d 2t the Novem-
bOF C8il8l'%&8l8Ct:Qtb Article 332 Va. C. S, prOvfd8B
that no p8rsen whe is~not a licensed attorn8y shall be
rlfgible to the offfc8 of County Att0rn8yQ YOU r8qU88t
an opfnlon aa to whether Ncvsy wad legally nomfnatsd
and eketed in vf8w of that statute,-and Wheth8p he nay
legally asawl th8 6ff'fa&,.
           S8atfOn 2i, Article v ‘Ofthe COnStftUtfOn r8adS,
in part:

          “A county attorn8y, for counties fn which
     there is not a resfdent criminal afstrfot attor-
     n8y, shall b8 eleetrd by the qualfffed veters of
     each county, who shall be conrfssfon8d by th8
     Governor, and hold hfs offfC8 f8F th8 tOPm el'
     two years, 4 Q 4n
          Arti,cls332, V. CD S. .pPoVfd8Sthat "n0 person
who is not a duly lfCsnS8d att8rnsy at law shall b8 81f-
gfble to the cfffde of district or county 2ttorn8yon
          hP9 McVey war'fnelfgfble at the the   his name
was placed on the prf8ary ballet. He thersafter b8Cam8
a &alp licensed attornsy at law, On Hovember 2, ma9 of-
ter having bran lic8nsed+ he recefvsd lore votes ior coun-
ty attorney in th8 general eleetfoa OB that date tkm wem
Hon. J. G. And8Ps8m - ?age .2 (V-719)


cast for any 8thcP p8PsOLLf0r that offfc8.
                          V, MCDIPm8tt, 277 s. w. 218 (8P-
            In f%SlllfnghoB
 or refusrd), Cunningham d8feated McDlPmett in the prf-
  rye   In the general election Cunningham received 75
votes and McDermett recefvsd    97 wPfte-fn votes, Twenty-
five of McDePn8tt's votrrr had vqt8d in the priory.      It
was cortendbd    &at bfi?D8rEhStt
                                could net tak8 the b8nefif
of raid  25 v8trrs.a  The Court said:
            "Appellant clafmr that on account of
     the prcvfsfans of article 3166, R. So Mc-
     DIPmett would have b88n diSqWtlfff8d from
     having hi8 naw plac8d on the official bal-
     l8t as the candfdat8 of any party 0r as am
     iXIde)8tbd8&  .I’ aeytiran   candidat8,  and
     with his poritLba a this matter we must
     agree (Westoman     v- Mm,  111 Texh 29, 227
     So W. 178); y8t wa think th8re is a mater-
     ial dfffePenc8 b8twren a p*raOana rfgkt to
     hv8    his %bm8 plac8d Qptm the offfofal  bal-
     let and h&r rZght to an lfffc to  8 which, a
     majbrfty 8f the v8ters havr 88811fit te
     electnhfm by wrPtfng hPe man8 08 the ballot.
     0 0 0
     "0 0 o Th8r8fom'o WI H8t df88gP88 with ap-
     p8llart 8n his pr*)Mft%en that* because
     McD8mtt   had theret8fore participat8d fn
     thr Democratic prfrary, and had ffl8d a con-
     t8st tifOP8 th8 Cal&y D8lOOtiatfCeXOf%ltfV8
     CO8Bftt88,'h8 wae 18gally dfSqUafi8d   t8 b8
     818&8d t0 th8 8fffC8  Of Cemty and district
     Cl8Pko”

          In Opinion Ilo.O-2632-A by a former AttOPn8y
General, it w&a held, in accoPdanee with the Supreme Court
d8cisfOn in Allen v. FfshaP, 118 Texo 38, 9 S. W. (2d) 731,
that whrre an fn8ligfbl8 candfdat8 recefvcrdths largest
number of voter, the r8cond hfgh candidate was not the nom-
fner e The latsst case to that affect fs Ramsey v. Dunlop
(1947) 7    Tex. -,    205 s. w, (2a) 9790
           In Vf8W O$ the fOr8gOfng we aPc Of tha Opinion
that Mr. McVey, having obtained MS license as an,ittdrney
at law bsfor8 the g8nrral efrctl8n,.ff he received more
vot8b of the qualfff8d VbterS voting at the election than
w8r.6 cast f8r any other per,sonfor county attorney',the
--   .




         Hen. Ja C. Anderson -:Page 3   (v-719)


         question of fnelfgfbflfty at the date of the primary is
         unimportant and moot, Having been duly lfcensed, he is
         eligible to enter the offfce of County Attorney.


                  Where ,a candfdate fop county attorney
             was a duly licensed attorney ;~tlaw when he
             ~eeefss& more votes for the office than WOPO
             east fop any other psrson at the ganarol
             election, the fact that SIXA eandfdata was
             net an attornoy when he was nomfnated fn the      .~
             p~faaxy sleetfen fs imaterial     Having be-
             coma duly lfcsnscd, he is elPgfbla to assume
             the office.
                                            Yours very tmlyp
                                        ATTCIRNEYGENEZUL OFTEXAS




         WTWtwb